Citation Nr: 1145430	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO. 97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease, prior to January 10, 2005.

2. Entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease, effective January 10, 2005, through July 11, 2006. 

3. Entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease, effective November 1, 2006, to April 30, 2008. 

4. Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) for the period prior to May 1, 2008.

5. Entitlement to special home adaptation.

6. Entitlement to specially adapted housing.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 1996 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The RO denied a rating in excess of 30 percent for hypertensive heart disease.

In March 2001, the Board confirmed and continued the 30 percent rating for hypertensive cardiovascular disease.

In February 2002, pursuant to a joint motion by the Veteran and VA, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's March 2001 decision that denied an increased rating for hypertensive cardiovascular disease, and remanded the matter to the Board for further development.

In September 2003 the Board remanded the issue of an increased rating for hypertensive cardiovascular disease for further development.

In February 2006, following the requested development, the RO granted a 60 percent rating for the Veteran's hypertensive cardiovascular disease, effective January 10, 2005. 

By a rating action in June 2007, the RO assigned the Veteran a 100 percent rating for a period of hospitalization and convalescence for his service-connected heart disorder. See 38 C.F.R. § 4.29, 4.30. That rating was effective July 12, 2006, through October 31, 2006. Effective November 1, 2006, the 100 percent rating was reduced to 60 percent.

The issues of entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease, effective January 10, 2005 through July 11, 2006, entitlement to a rating in excess of 60 percent for hypertensive cardiovascular disease effective November 1, 2006, and entitlement to a TDIU were addressed in the remand section of a January 2008 Board decision and remand.

In a rating decision dated in February 2010, the RO granted a rating of 100 percent for hypertensive cardiovascular disease, effective from May 1, 2008.

In a supplemental statement of the case issued in April 2010, the RO continued its denial of the claims for a TDIU prior to May 1, 2008, and a rating in excess of 60 percent for the periods from January 10, 2005, to July 11, 2006, and November 1, 2006, to April 30, 2008.

Also in the Board's January 2008 decision and remand, the Board, among several other actions, denied entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease for the period prior to January 10, 2005. In a March 2010 Memorandum decision, the Court of Appeals for Veterans Claims vacated that part of the Board's January 2008 decision that denied entitlement to a rating in excess of 30 percent for hypertensive cardiovascular disease prior to January 10, 2005, and remanded the matter to the Board for further development and adjudication.

In view of the Court's March 2010 Memorandum Decision, in May 2011 the Board sought the opinion of an independent medical expert as to the nature and severity of the Veteran's hypertensive heart disease for the period from August 1996 to April 2008. The Board received the independent medical expert's opinion in August 2011, and it is associated with the claims file.

In October 2011, the Board received from the Veteran's attorney a response to the medical opinion from the independent medical expert. Through counsel, the Veteran asserted that the RO had denied claims for special home adaption and specially adapted housing in July 2011 and that the Veteran had submitted a notice of disagreement with these denials in October 2011. The RO rating sheet submitted by the representative confirms the denial of these claims, and the Board's computerized appeals tracking system (VACOLS) confirms that a notice of disagreement has been received at the RO but a statement of the case has not been issued. In light of the present procedural posture of these issues, the Board must remand the issues for proper development, to include issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Also in the October 2011 letter, the Veteran expressly declined to waive RO consideration of evidence that had been received by VA but not considered in connection with the matters on appeal. In view of recent adjudicative documents received from the Veteran, including an RO rating sheet dated in July 2011, it is evident that new and relevant evidence has been received at the RO since the Board's most recent and now-vacated adjudication in January 2008 of the issue of an initial rating in excess of 30 percent prior to January 10, 2005. Such evidence also may have also been received since issuance of a statement of the case on the additional matters on appeal in April 2010. In light of the express declination to waive RO consideration of newly received evidence in connection with the claim remanded by the Court, this matter is remanded to the RO. See 38 C.F.R. §§ 19.37, 20.1304(c). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO. VA will notify the appellant if further action is required.




REMAND

The Board must remand this appeal to the RO for initial consideration of all relevant evidence received by the RO or by the Board since January 2008. See 38 C.F.R. §§ 19.37, 20.1304(c). 

Also as noted above, VA records and information received from the Veteran's representative indicate that the RO denied claims for special home adaption and specially adapted housing in July 2011 and that the Veteran had submitted a notice of disagreement with these denials in October 2011, but that a statement of the case has not yet been issued. These matters must therefore be remanded for further development and adjudication, including issuance of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. Take appropriate action, including issuance of a statement of the case, on the appeal initiated by the Veteran from the July 2011 RO rating decision addressing claims for special home adaption and specially adapted housing. The Veteran and his representative must be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from those determinations. 

2. Readjudicate the issues on appeal. 

(a) Readjudication must include consideration of all relevant evidence, including evidence received from the time of the Board's now-vacated January 2008 decision forward.




(b) Readjudication must include consideration of an August 2011 medical opinion obtained by the Board from an independent medical examiner.

(c) Readjudication must include consideration of the criteria for rating of cardiovascular heart disease as in effect both before and after January 12, 1998. 

(d) For any period during the pendency of the Veteran's claim for which the schedular criteria for a TDIU are not met, readjudication must include referral to the Director, Compensation and Pension, for extraschedular consideration, as requested by the Veteran's attorney in a letter dated in October 2011. 

(e) If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


